


110 HR 6938 IH: Reuniting Families

U.S. House of Representatives
2008-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6938
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2008
			Mr. Honda (for
			 himself, Mr. Grijalva,
			 Mr. Abercrombie, and
			 Mrs. Napolitano) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to promote
		  family unity, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Reuniting Families
			 Act.
		2.Recapture of
			 immigrant visas lost to bureaucratic delay
			(a)Worldwide level
			 of employment-based immigrantsSubsection (d) of section 201 of
			 the Immigration and Nationality Act (8 U.S.C. 1151) is amended to read as
			 follows:
				
					(d)Worldwide level
				of employment-based immigrants
						(1)In
				generalThe worldwide level of employment-based immigrants under
				this subsection for a fiscal year is equal to the sum of—
							(A)140,000;
				plus
							(B)the number
				computed under paragraph (2); plus
							(C)the number
				computed under paragraph (3).
							(2)Unused visa
				numbers from previous fiscal yearThe number computed under this
				paragraph for a fiscal year is the difference, if any, between—
							(A)the worldwide
				level of employment-based immigrant visas established for the previous fiscal
				year; and
							(B)the number of
				visas actually issued under section 203(b), subject to this subsection, during
				the previous fiscal year.
							(3)Unused visa
				numbers from fiscal years 1992 through 2007The number computed under this paragraph is
				the difference, if any, between—
							(A)the difference, if any, between—
								(i)the sum of the
				worldwide levels of employment-based immigrant visas established for each of
				fiscal years 1992 through 2007; and
								(ii)the number of
				visas actually issued under section 203(b), subject to this subsection, during
				such fiscal years; and
								(B)the number of
				unused visas from fiscal years 1992 through 2007 that were issued after fiscal
				year 2007 under section 203(b), subject to this
				subsection.
							.
			(b)Worldwide level
			 of family-sponsored immigrantsSubsection (c) of section 201 of
			 the Immigration and Nationality Act (8 U.S.C. 1151) is amended to read as
			 follows:
				
					(c)Worldwide level
				of family-sponsored immigrants
						(1)In
				generalSubject to
				subparagraph (B), the worldwide level of family-sponsored immigrants under this
				subsection for a fiscal year is equal to—
							(A)480,000;
				plus
							(B)the sum of—
								(i)the
				number computed under paragraph (2); plus
								(ii)the number
				computed under paragraph (3).
								(2)Unused visa
				numbers from previous fiscal yearThe number computed under this
				paragraph for a fiscal year is the difference, if any, between—
							(A)the worldwide level of family-sponsored
				immigrant visas established for the previous fiscal year; and
							(B)the number of visas
				actually issued under section 203(a), subject to this subsection, during the
				previous fiscal year.
							(3)Unused visa
				numbers from fiscal years 1992 through 2007The number computed under this paragraph is
				the difference, if any, between—
							(A)the difference, if any, between—
								(i)the sum of the worldwide levels of
				family-sponsored immigrant visas established for fiscal years 1992 through
				2007; and
								(ii)the number of
				visas actually issued under section 203(a), subject to this subsection, during
				such fiscal years; and
								(B)the number of unused visas from fiscal
				years 1992 through 2007 that were issued after fiscal year 2007 under section
				203(a), subject to this
				subsection.
							.
			(c)Effective
			 dateThe amendments made by
			 this section shall take effect 60 days after the date of the enactment of this
			 Act.
			3.Reclassification
			 of spouses and minor children of legal permanent residents as immediate
			 relatives
			(a)In
			 generalParagraph (2) of section 201(b) of the Immigration and
			 Nationality Act (8 U.S.C. 1151(b)) is amended to read as follows:
				
					(2)Immediate
				relative
						(A)In
				general
							(i)Immediate
				relative definedIn this subparagraph, the term immediate
				relative means a child, spouse, or parent of a citizen of the United
				States or a child or spouse of a lawful permanent resident (and for each family
				member of a citizen or lawful permanent resident specified under this
				subparagraph, such individual's spouse or child who is accompanying or
				following to join the individual), except that, in the case of parents, such
				citizens shall be at least 21 years of age.
							(ii)Previously
				issued visaAliens admitted under section 211(a) on the basis of
				a prior issuance of a visa under section 203(a) to their accompanying parent
				who is an immediate relative.
							(iii)SpouseAn
				alien who was the spouse of a citizen of the United States or lawful permanent
				resident for not less than 2 years at the time of the citizen’s or resident’s
				death or, if married for less than 2 years at the time of the citizen’s or
				resident’s death, proves by a preponderance of the evidence that the marriage
				was entered into in good faith and not solely for the purpose of obtaining an
				immigration benefit and was not legally separated from the citizen or resident
				at the time of the citizen’s or resident’s death, and each child of such alien,
				shall be considered, for purposes of this subsection, an immediate relative
				after the date of the citizen’s or resident’s death if the spouse files a
				petition under section 204(a)(1)(A)(ii) before the earlier of—
								(I)2 years after such
				date; or
								(II)the date on which
				the spouse remarries.
								(iv)Parents and
				childrenAn alien who was the child or parent of a citizen of the
				United States or a child of a lawful permanent resident at the time of the
				citizen’s or resident’s death if the alien files a petition under
				204(a)(1)(A)(ii) within 2 years after such date or prior to reaching 21 years
				of age.
							(v)Special
				ruleFor purposes of this subparagraph, an alien who has filed a
				petition under clause (iii) or (iv) of section 204(a)(1)(A) remains an
				immediate relative if the United States citizen or lawful permanent resident
				spouse or parent loses United States citizenship or residence on account of the
				abuse.
							(B)Birth during
				temporary visit abroadAliens born to an alien lawfully admitted
				for permanent residence during a temporary visit
				abroad.
						.
			(b)Allocation of
			 immigrant visasSubsection (a) of section 203 of the Immigration
			 and Nationality Act (8 U.S.C. 1153) is amended—
				(1)in paragraph (1),
			 by striking 23,400 and inserting 38,000;
				(2)by striking
			 paragraph (2) and inserting the following:
					
						(2)Unmarried sons
				and unmarried daughters of permanent resident aliensQualified
				immigrants who are the unmarried sons or unmarried daughters (but are not the
				children) of an alien lawfully admitted for permanent residence shall be
				allocated visas in a number not to exceed 60,000, plus any visas not required
				for the class specified in paragraph
				(1).
						;
				(3)in paragraph (3),
			 by striking 23,400 and inserting 38,000;
			 and
				(4)in paragraph (4),
			 by striking 65,000 and inserting 90,000.
				(c)Technical and
			 conforming amendments
				(1)Rules for
			 determining whether certain aliens are immediate
			 relativesSubsection (f) of section 201 of the Immigration and
			 Nationality Act (8 U.S.C. 1151) is amended—
					(A)in paragraph (1),
			 by striking paragraphs (2) and (3), and inserting
			 paragraph (2),;
					(B)by striking
			 paragraph (2);
					(C)by redesignating
			 paragraphs (3) and (4) as paragraphs (2) and (3), respectively; and
					(D)in paragraph (3),
			 as redesignated by subparagraph (C), by striking through (3) and
			 inserting and (2).
					(2)Numerical
			 limitation to any single foreign stateSection 202 of the
			 Immigration and Nationality Act (8 U.S.C. 1152) is amended—
					(A)in paragraph (4)
			 of subsection (a)—
						(i)by
			 striking subparagraphs (A) and (B);
						(ii)by
			 redesignating subparagraphs (C) and (D) as subparagraphs (A) and (B),
			 respectively; and
						(iii)in
			 subparagraph (A), as redesignated by clause (ii), by striking section
			 203(a)(2)(B) and inserting section 203(a)(2); and
						(B)in subsection (e),
			 in the flush matter following paragraph (3), by striking , or as
			 limiting the number of visas that may be issued under section 203(a)(2)(A)
			 pursuant to subsection (a)(4)(A).
					(3)Allocation of
			 immigration visasSubsection (h) of section 203 of the
			 Immigration and Nationality Act (8 U.S.C. 1153) is amended—
					(A)in paragraph
			 (1)—
						(i)in
			 the matter preceding subparagraph (A), by striking subsections (a)(2)(A)
			 and (d) and inserting subsection (d);
						(ii)in
			 subparagraph (A), by striking becomes available for such alien (or, in
			 the case of subsection (d), the date on which an immigrant visa number became
			 available for the alien's parent), and inserting became
			 available for the alien's parent,; and
						(iii)in
			 subparagraph (B), by striking applicable;
						(B)in paragraph (2),
			 by striking The petition and all that follows through the end
			 and inserting The petition described in this paragraph is a petition
			 filed under section 204 for classification of the alien's parent under
			 subsection (a), (b), or (c).; and
					(C)in paragraph (3),
			 by striking subsections (a)(2)(A) and (d) and inserting
			 subsection (d).
					(4)Procedure for
			 granting immigrant statusSection 204 of the Immigration and
			 Nationality Act (8 U.S.C. 1154) is amended—
					(A)in subsection
			 (a)(1)—
						(i)in
			 subparagraph (A)—
							(I)in clause (i), by
			 inserting or lawful permanent resident after United
			 States;
							(II)in clause (ii),
			 by striking described in the second sentence of section 201(b)(2)(A)(i)
			 also and inserting or an alien child or alien parent described
			 in section 201(b)(2)(A);
							(III)in clause
			 (iii)—
								(aa)in
			 item (aa) of subclause (I), by inserting or legal permanent
			 resident after citizen; and
								(bb)in
			 subclause (II)—
									(AA)in
			 item (aa)(AA) and item (aa)(BB), by inserting or legal permanent
			 resident; after States each place that term
			 appears;
									(BB)in
			 item (aa)(CC), by inserting or legal permanent resident after
			 citizen;
									(CC)in
			 item (aa)(CC)(bbb), by inserting or legal permanent resident
			 after citizenship; and
									(DD)in
			 item (aa)(CC)(ccc), by inserting or legal permanent resident
			 after citizen;
									(IV)in clause
			 (iv)—
								(aa)by
			 striking States, and inserting States or legal permanent
			 resident,;
								(bb)by
			 inserting or legal permanent resident after United States
			 citizen;
								(cc)by
			 inserting or resident after the citizen;
			 and
								(dd)by
			 inserting or resident after the alien's
			 citizen;
								(V)in
			 subclause (I) of clause (v), by inserting or legal permanent
			 resident after citizen; and
							(VI)in clause
			 (vi)—
								(aa)by
			 inserting or legal permanent resident status after
			 renunciation of citizenship; and
								(bb)by
			 inserting or legal permanent resident after abuser's
			 citizenship;
								(ii)by
			 striking subparagraph (B);
						(iii)in
			 subparagraph (C), by striking subparagraph (A)(iii), (A)(iv), (B)(ii),
			 or (B)(iii) and inserting clause (iii) or (iv) of subparagraph
			 (A); and
						(iv)in
			 subparagraph (J), by striking or clause (ii) or (iii) of subparagraph
			 (B);
						(B)by striking
			 paragraph (2) of subsection (a);
					(C)in paragraph (1) of
			 subsection (c), by striking or preference status; and
					(D)in subsection (h),
			 by striking or a petition filed under subsection
			 (a)(1)(B)(ii).
					4.Country
			 limitsParagraph (2) of
			 section 202(a) of the Immigration and Nationality Act (8 U.S.C. 1152(a)) is
			 amended by striking 7 percent (in the case of a single foreign state) or
			 2 percent and inserting 10 percent (in the case of a single
			 foreign state) or 5 percent.
		5.Family
			 unity
			(a)Exception to
			 prohibition on unlawful presence for minorsClause (iii) of
			 section 212(a)(9)(B) of the Immigration and Nationality Act (8 U.S.C.
			 1182(a)(9)(B)) is amended—
				(1)in subclause (I),
			 by striking 18 and inserting 21;
				(2)by indenting
			 subclause (V) 8 ems from the left margin; and
				(3)by adding at the
			 end the following:
					
						(VI)Clause (i) shall
				not apply to an alien for whom an immigrant visa is available or was available
				on or prior to the date of enactment of the Reuniting Families Act, and is otherwise
				admissible to the United States for permanent
				residence.
						.
				(b)Waiver of
			 prohibition on unlawful presence for children of citizens and
			 residentsClause (v) of section 212(a)(9)(B) of the Immigration
			 and Nationality Act (8 U.S.C. 1182(a)(9)(B)) is amended—
				(1)by striking
			 spouse or son or daughter and inserting spouse, son,
			 daughter, or parent;
				(2)by
			 striking extreme;
				(3)by inserting
			 , son, daughter, or after lawfully resident
			 spouse; and
				(4)by striking
			 alien. and inserting alien or, if the Attorney General
			 determines that a waiver is necessary for humanitarian purposes, to ensure
			 family unity or is otherwise in the public interest..
				(c)Exceptions to
			 prohibition on unlawful presence after previous immigration
			 violationClause (ii) of section 212(a)(9)(C) of the Immigration
			 and Nationality Act (8 U.S.C. 212(a)(9)(C)) is amended to read as
			 follows:
				
					(ii)ExceptionsClause
				(i) shall not apply to an alien—
						(I)seeking admission
				more than 10 years after the date of the alien's last departure from the United
				States if, prior to the alien's reembarkation at a place outside the United
				States or attempt to be readmitted from a foreign contiguous territory, the
				Secretary of Homeland Security has consented to the alien's reapplying for
				admission; or
						(II)for whom an
				immigrant visa is available or was available on or prior to the date of
				enactment of the Reuniting Families
				Act, and is otherwise admissible to the United States for
				permanent
				residence.
						.
			6.Relief for
			 orphans and spouses
			(a)In
			 general
				(1)Special rule for
			 orphans and spousesIn applying clauses (iii) and (iv) of section
			 201(b)(2)(A) of the Immigration and Nationality
			 Act, as added by section 3(a), to an alien whose citizen or lawful
			 permanent resident relative died before the date of the enactment of this Act,
			 the alien relative may (notwithstanding the deadlines specified in either such
			 clause) file the classification petition under clause (ii) of section
			 204(a)(1)(A) of such Act, as amended by section 3(c)(4)(A)(i)(II), not later
			 than 2 years after the date of the enactment of this Act.
				(2)Eligibility for
			 paroleIf an alien was excluded, deported, removed, or departed
			 voluntarily before the date of the enactment of this Act based solely upon the
			 alien’s lack of classification as an immediate relative (as defined in clause
			 (ii) of section 201(b)(2)(A) of the Immigration
			 and Nationality Act, as amended by section 3(a)) due to the death of
			 such citizen or resident—
					(A)such alien shall be
			 eligible for parole into the United States pursuant to the Attorney General’s
			 discretionary authority under section 212(d)(5) of such Act (8 U.S.C.
			 1182(d)(5)); and
					(B)such alien’s
			 application for adjustment of status shall be considered notwithstanding
			 section 212(a)(9) of such Act (8 U.S.C. 1182(a)(9)).
					(b)Adjustment of
			 statusSection 245 of the Immigration and Nationality Act (8
			 U.S.C. 1255) is amended by adding at the end the following:
				
					(n)Application for
				adjustment of status by surviving spouses, parents, and children
						(1)In
				generalAny alien described in paragraph (2) who applies for
				adjustment of status before the death of the qualifying relative, may have such
				application adjudicated as if such death had not occurred.
						(2)Alien
				describedAn alien described in this paragraph is an alien
				who—
							(A)is an immediate
				relative (as described in section 201(b)(2)(A));
							(B)is a
				family-sponsored immigrant (as described in subsection (a) or (d) of section
				203); or
							(C)is a derivative
				beneficiary of an employment-based immigrant under section 203(b) (as described
				in section
				203(d)).
							.
			(c)Transition
			 period
				(1)In
			 generalNotwithstanding a denial of an application for adjustment
			 of status for an alien whose qualifying relative died before the date of the
			 enactment of this Act, such application may be renewed by the alien through a
			 motion to reopen, without fee, if such motion is filed not later than 2 years
			 after such date of enactment.
				(2)Eligibility for
			 paroleIf an alien described in section 245(n)(2), as amended by
			 subsection (b), was excluded, deported, removed or departed voluntarily before
			 the date of the enactment of this Act—
					(A)such alien shall
			 be eligible for parole into the United States pursuant to the Attorney
			 General’s discretionary authority under section 212(d)(5) of the
			 Immigration and Nationality Act (8 U.S.C.
			 1182(d)(5)); and
					(B)such alien’s
			 application for adjustment of status shall be considered notwithstanding
			 section 212(a)(9) of such Act (8 U.S.C. 1182(a)(9)).
					(d)Processing of
			 immigrant visas and derivative petitions
				(1)In
			 generalSubsection (b) of section 204 of the Immigration and
			 Nationality Act (8 U.S.C. 1154) is amended—
					(A)by striking
			 After an investigation and inserting the following:
						
							(1)In
				generalAfter an
				investigation
							;
				and
					(B)by adding at the
			 end the following:
						
							(2)Death of
				qualifying relative
								(A)In
				generalAny alien described in paragraph (2) whose qualifying
				relative died before the completion of immigrant visa processing may have an
				immigrant visa application adjudicated as if such death had not occurred. An
				immigrant visa issued before the death of the qualifying relative shall remain
				valid after such death.
								(B)Alien
				describedAn alien described in this paragraph is an alien
				who—
									(i)is
				an immediate relative, as described in section 201(b)(2)(A);
									(ii)is
				a family-sponsored immigrant, as described in subsection (a) or (d) of section
				203;
									(iii)is a derivative
				beneficiary of an employment-based immigrant under section 203(b), as described
				in section 203(d); or
									(iv)is
				the spouse or child of a refugee, as described in section 207(c)(2) or an
				asylee, as described in section
				208(b)(3).
									.
					(2)Transition
			 period
					(A)In
			 generalNotwithstanding a denial or revocation of an application
			 for an immigrant visa for an alien whose qualifying relative died before the
			 date of the enactment of this Act, such application may be renewed by the alien
			 through a motion to reopen, without fee, if such motion is filed not later than
			 2 years after such date of enactment.
					(B)Inapplicability
			 of bars to entryIn the case of an alien who was excluded,
			 deported, removed, or departed voluntarily before the date of the enactment of
			 this Act, such alien's application for an immigrant visa shall be considered
			 notwithstanding section 212(a)(9) of the Immigration and Nationality Act (8
			 U.S.C. 1182(a)(9)).
					(e)NaturalizationSubsection
			 (a) of section 319 of the Immigration and Nationality Act (8 U.S.C. 1430) is
			 amended by inserting (or, if the spouse is deceased, the spouse was a
			 citizen of the United States) after citizen of the United
			 States.
			7.Exemption from
			 immigrant visa limit for certain veterans who are natives of
			 PhilippinesParagraph (1) of
			 section 201(b) of the Immigration and Nationality Act (8 U.S.C. 1151(b)) is
			 amended by adding at the end the following:
			
				(F)Aliens who are eligible for an
				immigrant visa under paragraph (1) or (3) of section 203(a) and who have a
				parent who was naturalized pursuant to section 405 of the Immigration Act of
				1990 (8 U.S.C. 1440
				note).
				.
		
